Citation Nr: 1443463	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  04-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for aspermia, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 1946.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in February 2006 for additional development.

In July 2007, the Board denied the Veteran's claim.  He appealed the denial of several issues, including entitlement to service connection for aspermia, to the United States Court of Appeals for Veterans Claims.  In a February 2009 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in a February 2009 Joint Motion for Remand.  Subsequently, the case was again remanded by the Board in August 2009 for additional development.  In June 2011, the Board again denied the claim on appeal.  The Veteran appealed that decision to the Court.  In a March 2012 Memorandum Decision, the Court vacated the part of the Board's June 2011 decision which denied service connection for aspermia and remanded the matter to the Board for readjudication.  Most recently, in a January 2013 decision, the Board denied the claim for service connection for aspermia.  The Veteran appealed that decision to the Court.  In a January 2014 Memorandum Decision, the Court reversed the Board's determination that the duty to assist had been met, set aside the Board's June 2013 decision, and remanded the matter to the Board for further proceedings.

The issues of entitlement to an effective date earlier than December 12, 2002 for the grant of service connection for vitiligo and entitlement to an initial rating in excess of 10 percent for vitiligo are the subject of a separate decision issued simultaneously with this decision under a separate docket number.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
REMAND

In a January 2014 Memorandum Decision, the Court set aside the Board's June 2013 decision and remanded the matter to the Board for further proceedings.  The Court found that the January 2013 opinion from a VA radiation safety officer did not address the Veteran's treating physician's theory, specifically, that the Veteran's aspermia could have been caused by a lower-than-usual dose of radiation or that the Veteran's hypothyroidism made him susceptible to aspermia at a lower dose of radiation than the average person or whether the radiation dose that the Veteran received in service was sufficient to cause aspermia.  The Court also found that the January 2013 opinion did not contain enough detail or reasoned explanation regarding the interplay between hypothyroidism, aspermia, and radiation.  The Board finds that in light of the Court's Memorandum Decision, that a remand for a new VA examination and opinion by a physician is warranted.

The Board finds it prudent to provide the below information.  However, this does not relieve the examiner from performing a review of the claims file in its entirety.  

After separation from service, a November 1955 letter from a private physician stated that the Veteran was being treated for sterility.  The letter noted that the Veteran had been an x-ray technician during service and had been taken off of that duty due to leucopenia.  The private physician stated that the Veteran's sterility could be related to over exposure to x-rays.  The medical evidence of record shows that aspermia has been consistently diagnosed since November 1955.

A December 1955 letter from a private physician stated that, from the Veteran's history of exposure to x-rays in the Army and history of leukopenia during that time, it was felt that it was not illogical to conclude that the aspermia was a direct result of radiation and was therefore a service connected disability.

A January 1956 letter from a private physician stated that it was the opinion of the private physician and a pathologist that the Veteran's aspermia findings were consistent with the changes that follow exposure to radiation.  The letter noted that the Veteran worked as an x-ray technician during service but stated that the private physician and the pathologist were not in any position to evaluate the amount or extent of radiation exposure that the Veteran experienced.  The letter stated that such a finding could only come from a review of the Veteran's service records.

In a February 1957 statement, the Veteran reported that he had been married for approximately five years before he visited a family physician concerning children, at which time he was found to be sterile.

In a November 1957 letter, a veterinary doctor stated that he had served as a medical laboratory technician with the Veteran.  The letter stated that the Veteran had been found to have a low blood count on testing in approximately August 1946, and that rest and sunshine were prescribed at that time.

A February 1958 VA medical report stated that the Veteran was seen for evaluation of aspermia.  The report noted the Veteran's history of exposure to radiation as an x ray technician during service, with a subsequent finding of aspermia following treatment by a private hospital in November 1955.  The report stated that the Veteran was married in September 1951 and had no children.

A March 1958 VA hospital discharge report stated that the Veteran had been treated for aspermia from February 1958 to March 1958.  The report stated that medical records had been obtained from a private hospital which found that the Veteran had undescended testicles and orchitis as a child.  The report stated that the precise diagnosis of the Veteran's sterility could not be determined at that time, and that they were waiting for a report and opinion from the Army Museum of Pathology.  The report stated that the etiology of the Veteran's aspermia had yet to be determined. 

A July 1958 addendum to the March 1958 VA hospital discharge report noted the Veteran's diagnosis of sterility due to radiation by x-ray from a November 1955 private hospital.  It was stated that the report of the pathology department was that there was no apparent etiology for the Veteran's loss of spermatogenesis, but stated that evidence of a radiation reaction was not seen and that the Veteran showed none of the residual findings necessary to establish a significant radiation effect 12 years earlier.  The report stated that, in the case of total body radiation, the complete and permanent depression of spermatogenesis did not occur below fatal levels.  It also stated that a contemporary study of testicular tumors treated with high doses of radiation found that 15 out of 33 married men were fertile after treatment.  The report stated that those reports were not felt satisfactory, and as such the Armed Forces Institute of Pathology (AFIP) at Walter Reed Medical Center was consulted.  The chief of the laboratory service of that institute responded, stating the etiological information listed above.  The VA physician who wrote the addendum then opined that the claimed amount of radiation the Veteran was exposed to would not cause his particular reaction.  As a result, the physician opined that the Veteran's aspermia was congenital and was not the result of exposure to radiation while in service.

A July 2001 letter from a private physician stated that the Veteran had documented sterility that was suspected to have been caused by exposure to radiation during his service as an x-ray technician.  The private physician opined that there was a possibility that the sterility could have been caused by the repeated radiation exposure.

A second July 2001 letter from a private physician stated that the Veteran was a former x-ray technician and was subsequently found to be sterile.  The letter stated that sterility had been associated with radiation exposure, and opined that the Veteran's sterility was related to his radiation exposure.

An October 2001 letter from a private physician opined that it was possible that the Veteran's radiation exposure from his time as an x-ray technician could have contributed to, or been the complete explanation for, his sterility.

In a June 2005 hearing before the Board, the Veteran stated that he was prompted to seek the medical testing that eventually resulted in the diagnosis of aspermia after failing to have children for several years after his marriage in 1951.

A September 2006 letter from the Health Physics Program at the United States Army Center for Health Promotion and Preventative Medicine concluded that the Veteran was exposed to approximately 22.5 rem of ionizing radiation during his period of service as an x-ray technician.  That finding was based on an over-estimation of the Veteran's exposure, and that the majority of all military x-ray technicians did not exceed an annual dose of half that rate.

An October 2006 radiation review report from the VA Chief Public Health and Environmental Hazards Officer (Dr. Deyton) noted that the Veteran had an occupational exposure rate of 22.5 rem of ionizing radiation and stated that azospermia may occur after doses of greater than 100 rads, and permanent sterility could occur after doses of 600 rads. Therefore, the VA physician opined that it was unlikely that the Veteran's aspermia could be attributed to occupational exposure to ionizing radiation in service.  Based on that letter, a November 2006 advisory opinion from the Acting Director of the VA Compensation and Pension Service stated that there was no reasonable possibility that the Veteran's aspermia resulted from radiation exposure in service.

An October 2009 letter from a private physician noted the Veteran's medical history and in-service history of exposure to radiation.  The letter stated that the Veteran had previously been found to have aspermia which was felt to be related to his repeated exposure to x-ray radiation during service.  The private physician opined that such a cause and effect relationship was quite plausible, and the private physician would support the Veteran's claim along that line.

A second October 2009 letter from a private physician noted the Veteran's medical history and in-service history of exposure to radiation.  The physician opined that the Veteran's aspermia was most probably caused by exposure to x-ray radiation during service as an x-ray technician.

A February 2010 letter from a Radiation Safety Staff Officer with the United States Army Medical Command stated that the radiation dose estimate provided in the September 2006 letter was still valid and should be used as the dose estimate for the Veteran's exposure.

In a December 2010 statement, a private physician affirmed that an attached document accurately stated his professional medical opinion regarding the Veteran's aspermia, and that the opinion was based upon his care and treatment of the Veteran and review of the relevant medical records.  The attached page dealing with aspermia made several statements.  First, the attachment  stated that the examiner was aware that the Veteran had a history of undescended testicles and orchitis as a child.  Second, the attachment stated that the private physician had examined the Veteran and could find no evidence of undescended testicles.  Third, the attachment stated that a thyroid disorder could make an individual more susceptible to fertility problems.  Fourth, the attachment stated that because of the Veteran's thyroid disorder, the Veteran was more likely than not predisposed to infertility.  Finally, the attachment stated that more likely than not, because of that predisposition, even lower doses of radiation exposure would have contributed to the Veteran's aspermia and would explain the complete absence of spermatogenic cells observed in biopsies.

A January 2013 specialist opinion from a VA radiation safety officer included a thorough review of the relevant evidence of record.  The specialist stated that relevant published literature had been reviewed on the topic, and included a thorough summary of relevant findings regarding radiation exposure and aspermia. The specialist stated that the radiation dose thresholds for permanent aspermia were determined to range from 2 to 6 Grays (Gy).  The specialist then noted that the Veteran's total occupational dose was 0.225 Gy, and that his dose would have to be 8 to 26 times higher before it exceeded the radiation dose threshold for permanent aspermia.  The specialist also stated that relevant literature stated that it was inferred that human testes could tolerate 1 mGy/day of occupation irradiation for an indefinite period of time without impairment of fertility.  The specialist then calculated that the Veteran's daily exposure to occupational radiation was in the range of 0.75 mGy/day to 0.9 mGy/day, and stated that those values were below the inferred threshold.  The specialist found that the Veteran's reported occupational radiation dose was significantly less than either of the thresholds for radiation induced aspermia or radiation induced hypothyroidism.  As a result, the specialist opined that there was less than a 50 percent probability that the Veteran's aspermia had its clinical onset in, or was otherwise related to, active service, including exposure to ionizing radiation while working as an x-ray technician.  The examiner then stated that the findings were consistent with the assessments made in 1958 and 2006, and disagreed with the December 2010 private physician's assessment.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination by medical doctor with the appropriate expertise, to determine the etiology of aspermia and address the interplay between hypothyroidism, aspermia, and radiation.  Consideration should be given to whether an examination and opinion by a fee-basis medical doctor with appropriate expertise is warranted.  In addition to the information provided above, the examiner must review the claims file in its entirety and must note that review in the report.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's aspermia had its clinical onset in, or is otherwise related to active duty, to include exposure to ionizing radiation as an x-ray technician.  It is critical that the physician discuss the prior opinions, with a focused discussion of the December 2010 private medical opinion suggesting that there is an interplay between hypothyroidism, aspermia, and radiation, reconciling those opinions with any opinion offered.  All opinions expressed must be accompanied by a complete and thorough rationale.  In rendering the opinion, the examiner MUST address:

(a)  The opinions rendered by AFIP in April 1958 that, based upon all the scientific evidence available, there was no link between the Veteran's aspermia and radiation exposure in service; 

(b)  Dr. Deyton and the Acting Director of the VA compensation and Pension Service opinions in October and November 2006 that it was unlikely that the Veteran's aspermia could be attributed to occupational exposure to radiation in service; 

(c)  The December 2010 private medical opinion to the effect that a thyroid disorder can make an individual more susceptible to fertility problems, and that because of the Veteran's thyroid disorder, he was more likely than not predisposed to infertility, and it was more likely than not, because of that predisposition, even lower doses of radiation exposure would have contributed to his aspermia and would explain the complete absence of spermatogenic cells observed in biopsies; and

(d)  The January 2013 opinion from a VA radiation safety officer that the Veteran's reported occupational radiation dose was significantly less than either of the thresholds for radiation-induced aspermia or radiation-induced hypothyroidism.  Thus, as a result, the radiation safety officer opined that there was less than a 50 percent probability that the Veteran's aspermia had its clinical onset in, or was otherwise related to, active service, including exposure to ionizing radiation while working as an x-ray technician.  

2.  Then, readjudicate the claim.  If the action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

